          Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 1 of 26



                             UNITED STATES JUDICIAL PANEL
                             ON MULTIDISTRICT LITIGATION


IN RE: Hartford COVID-19 Business            )
Interruption Protection Insurance Litigation )               MDL No. 2963


                              AMENDED PROOF OF SERVICE

        In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that on August 25-28, 2020, I served the

foregoing Notice of Related Actions on the following parties via email or certified mail, return

receipt requested, as indicated. I did not serve The Hartford, Hartford Insurance Companies, or

The Hartford Insurance Group, which have been named as defendants in one or more actions but

are not existing entities.

       11012 Holdings v. Hartford Fire Ins. Co., et al., No. 1:20-cv-04471 (S.D.N.Y.)

                Via email:
                john@talentrights.law
                John Vincent Golaszewski
                Casas Law Firm, P.C.
                1740 Broadway
                Ste 15th Floor
                New York, NY 10019
                Attorneys for 11012 Holdings, Inc.

       ABC Children’s Dentistry, LLC v. The Hartford Insurance Company, No. 1:20-cv-10044
        (D.N.J.)

                Via email:
                jmorelli@jacobslawoffice.com
                John Morelli
                Jacobs Schwalbe & Petruzelli PC
                Ten Melrose Avenue
                Suite 340
                Cherry Hill, NJ 08003
                Attorneys for ABC Children’s Dentistry, LLC
      Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 2 of 26



   Amini Brothers, LLC et al v. Cincinatti Insurance Company et al, No. 1:20-cv-00687
    (D.N.M.)

           Via email:
           cw@bdsfirm.com
           mcd@bdsfirm.com
           Cynthia L. Weisman
           Mark Dow
           Bauman & Dow, P.C.
           P.O. Box 30684
           Albuquerque, NM 87190
           Attorneys for Amini Brothers, LLC, Amini Family, LLC, and Bella Jewelry, LLC

           Via email:
           mlb@bdsfirm.com
           Mary Louise Boelcke
           Bauman Dow & Stambaugh P.C.
           7309 Indian School Rd NE
           Albuquerque, NM 87110
           Attorneys for Amini Brothers, LLC, Amini Family, LLC, and Bella Jewelry, LLC

           Via email:
           andy.downs@bullivant.com
           Andrew B. Downs
           Bullivant Houser Bailey P.C.
           101 Montgomery St.
           Suite 2600
           San Francisco, CA 94104
           Attorneys for Cincinatti Insurance Company and Scott A. Lopez

           Via email:
           jga@modrall.com
           mmuirhead@modrall.com
           Jennifer G. Anderson
           Megan Muirhead
           Modrall Sperling Roehl Harris & Sisk PA
           P.O. Box 2168
           Albuquerque, NM 87103
           Attorneys for Cincinnati Insurance Company

           Via email:
           velardo@litchfieldcavo.com
           Vincent J. Velardo
           Litchfield Cavo LLP
           420 East South Temple
           Suite 510

                                           2
      Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 3 of 26



           Salt Lake City, UT 8411
           Attorneys for Cincinnati Insurance Company

           Via email:
           mpclemens@btblaw.com
           Michael Clemens
           Butt Thornton & Baehr PC
           P.O. Box 3170
           Albuquerque, NM 87190
           Attorneys for Scott A. Lopez

   Arrowhead Health & Racquet Club, LLC et al v. Twin City Fire Insurance Company, No.
    1:20-cv-08968 (D.N.J.)

           Via email:
           mmccrink@mkmnjlaw.com
           Matthew R. McCrink
           McCrink, Nelson & Kehler
           475 Route 73 North
           West Berlin, NJ 08091
           Attorneys for Arrowhead Health & Racquet Club, LLC and Mandalap
           Enterprises, LLC

   BA LAX, LLC et al v. Hartford Fire Insurance Company et al, No. 2:20-cv-06344 (C.D.
    Cal.)

           Via email:
           esr@callahan-law.com
           rcung@callahan-law.com
           rcollins@callahan-law.com
           Edward Susolik
           Raphael D. Cung
           Richard T. Collins
           Callahan and Blaine APLC
           3 Hutton Centre Drive 9th Floor
           Santa Ana, CA 92707
           Attorneys for BA LAX, LLC, Candleberry Properties, L.P., Sun Beverly, LLC,
           Sunstone Century, LLC, SVI Airport, LLC, SVI Healdsburg, LLC, SVI LAX, LLC,
           SVI 6344 Arizona, LLC

   Baked Daily Corporation d/b/a Panificio v. The Hartford Financial Services Group, Inc.
    et al, No. 1:20-cv-11385 (D. Mass.)

           Via email:
           astewart@shulaw.com
           ehaber@shulaw.com

                                           3
      Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 4 of 26



           mblauner@shulaw.com
           Adam M. Stewart
           Edward F. Haber
           Michelle H. Blauner
           Shapiro Haber & Urmy LLP
           Seaport East
           Two Seaport Lane, 6th Flr.
           Boston, MA 02210
           Attorneys for Baked Daily Corporation d/b/a Panificio

   Barroso, Inc. v. Twin City Fire Insurance Company et al., No. 1:20-cv-00632 (E.D. Va.)

           Via email:
           clafon@theveritaslawfirm.com
           Christopher Larry LaFon
           The Veritas Law Firm
           1225 19th Street NW
           Suite 320
           Washington, DC 20036
           Attorneys for Barroso, Inc.

           Commonwealth of Virginia
           c/o Mark R. Herring, Esq.
           Attorneys General’s Office
           202 North Ninth Street
           Richmond, VA 23219

   Cali Fresh, LLC v. The Hartford Financial Services Group, Inc. et al, No. 1:20-cv-00522
    (M.D.N.C.)

           Via email:
           dan@whitfieldbryson.com
           pat@whitfieldbryson.com
           scott@whitfieldbryson.com
           Daniel Kent Bryson
           Patrick M. Wallace
           Scott C. Harris
           Whitfield Bryson & Mason, LLP
           900 West Morgan Street
           Raleigh, NC 27603
           Attorneys for Cali Fresh, LLC

   Cedar Run Orthodontics, P.A. v. Hartford Financial Services Group, Inc. et al, No. 1:20-
    cv-08156 (D.N.J.)

           Via email:

                                           4
      Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 5 of 26



           gspizer@anapolweiss.com
           rhurd@anapolweiss.com
           Gregory S. Spizer
           Ryan D. Hurd
           Anapol Weiss
           One Logan Square
           130 North 18th Street
           Suite 1600
           Philadelphia, PA 19103
           Attorneys for Cedar Run Orthodontics, P.A.

   CFIT Holding Corporation v. Twin City Fire Insurance Company, No. 1:20-cv-03453
    (N.D. Ill.)

           Via email:
           gudell@bupdlaw.com
           ssmith@bupdlaw.com
           Glenn L. Udell
           Shelley Smith
           Brown, Udell, Pomerantz & Delrahim, Ltd.
           225 W. Illinois Street
           Suite 300
           Chicago, IL 60654
           Attorneys for CFIT Holding Corporation

   Colgan v. Sentinel Insurance Company, Ltd., No. 4:20-cv-04780 (C.D. Cal.)

           Via email:
           gkornblum@kornblumlaw.com
           Guy Orville Kornblum
           Guy O. Kornblum, PLC
           1388 Sutter Street, Suite 805
           San Francisco, CA 94109
           Attorneys for James Colgan d/b/a James Colgan Union Square and James Colgan
           Potrero Hill

           Via email:
           mukesh@advanilaw.net
           Mukesh Advani
           Law Offices of Mukesh Advani
           111 Deerwood Road
           Ste 200
           San Ramon, CA 94583
           Attorneys for James Colgan d/b/a James Colgan Union Square and James Colgan
           Potrero Hill


                                          5
      Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 6 of 26



           Via email:
           yoavsimchoni@quinnemanuel.com
           Yoav Simchoni
           Quinn Emanuel
           50 California St
           22 Fl
           San Francisco, CA 94111
           Attorneys for James Colgan d/b/a James Colgan Union Square and James Colgan
           Potrero Hill


   Dang et al v. Hartford Lloyds Insurance Company, No. 4:20-cv-02326 (S.D. Tx.)

           Via email:
           jennifer@lalawtx.com
           nejat@lalawtx.com
           Jennifer Beth LeMaster
           Nejat Abubeker Ahmed
           LeMaster Ahmed PLLC
           8777 W Rayford R
           Ste 200 PMB 303
           The Woodlands, TX 77389
           Attorneys for Linh T. Dang and Springwoods Neurology, PA

           Via email:
           mccarley@fnlawfirm.com
           mn@fnlawfirm.com
           asaucer@fnlawfirm.com
           Matthew R. McCarley
           Nabil Majed Nachawati, II
           S Ann Saucer
           Fears Nachawati
           5473 Blair Road
           Dallas, TX 75231
           Attorneys for Linh T. Dang and Springwoods Neurology, PA


   Digital Age Marketing Group, Inc. v. Sentinel Insurance Company, No. 0:20-cv-61577
    (S.D. Fl.)

           Via email:
           bws@smithvanture.com
           Brian William Smith
           Smith & Vanture, LLP
           580 Village Blvd. Suite 200
           West Palm Beach, FL 33409

                                          6
      Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 7 of 26



           Attorneys for Digital Age Marketing Group, Inc.

           Via email:
           ljh@heilbrunnlaw.com
           Lloyd Justin Heilbrunn
           Law Office of Lloyd J. Heilbrunn
           14255 U.S. Highway One
           Suite 280
           Juno Beach, FL 33408
           Attorneys for Digital Age Marketing Group, Inc.

   DM Restaurant Ventures I, LLC v. Twin City Fire Insurance Company, et al, No. 2:20-
    cv-08627 (D.N.J.)

           Via email:
           jscura@scuramealey.com
           John J. Scura, III
           Scura Mealey Scura & Stack
           1599 Hamburg Turnpike
           Wayne, NJ 07470
           Attorneys for DM Restaurant Ventures I, LLC d/b/a The Fox and Falcon

   EMM Group Holdings, LLC v. Hartford Fire Insurance Co., No. 2:20-cv-06139 (C.D.
    Cal.)

           Via email:
           rs@glaserweil.com
           asuarez@glaserweil.com
           pglaser@glaserweil.com
           sriley@glaserweil.com
           Robert Leslie Shapiro
           Alexander J. Suarez
           Patricia Glaser
           Sean Riley
           Glaser Weil LLP
           10250 Constellation Boulevard 19th Floor
           Los Angeles, CA 90067
           Attorneys for EMM Group Holdings, LLC

           Via email:
           nmh@johnstonhutchinson.com
           tjj@johnstonhutchinson.com
           Nicholas M. Hutchinson
           Thomas J. Johnston
           Johnston and Hutchinson LLP
           350 South Grand Avenue Suite 2220
           Los Angeles, CA 90071
                                           7
      Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 8 of 26



           Attorneys for EMM Group Holdings, LLC

           Via email:
           april@ammonslaw.com
           April A. Strahan
           The Ammons Law Firm LLP
           3700 Montrose Boulevard
           Houston, TX 77006
           Attorneys for EMM Group Holdings, LLC


   Firenze Ventures LLC v. Twin City Fire Insurance Company, No. 1:20-cv-04226 (N.D.
    Ill.)

           Via email:
           courtecl@edcombs.com
           blesser@edcombs.com
           ccombs@edcombs.com
           jclark@edcombs.com
           Daniel A. Edelman
           Bryan G. Lesser
           Cathleen M. Combs
           Dulijaza Clark
           Edelman, Combs, Latturner & Goodwin, LLC
           20 South Clark Street
           Suite 1500
           Chicago, IL 60603
           Attorneys for Firenze Ventures LLC

           Via email:
           pwartan@taftlaw.com
           wwagner@taftlaw.com
           Patrick Neil Wartan
           William Charles Wagner
           Taft Stettinius & Hollister LLP
           One Indiana Square
           Suite 3500
           Indianapolis, IN 46204
           Attorneys for Firenze Ventures LLC

   Founder Institute Incorporated v. Hartford Fire Insurance Company et al, No. 3:20-cv-
    04466 (N.D. Cal.)

           Via email:
           ssingh@sanjivnsingh.com
           Professional Law Corporation
           21 Columbus Avenue
                                           8
      Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 9 of 26



           Suite 205
           San Francisco, CA 94111
           Attorneys for Founder Institute Incorporated

           Via email:
           michael@indrajana.com
           Michael Budi Indrajana
           Indrajana Law Group, A Professional Law Corp.
           1650 S. Amphlett Blvd.
           Suite 220
           San Mateo, CA 94402
           Attorneys for Founder Institute Incorporated

   Franklin EWC, Inc. et al v. The Hartford Financial Services Group, Inc. et al, No. 3:20-
    cv-04434 (N.D. Cal.)

           Via email:
           nnishimura@cpmlegal.com
           akirtley@cpmlegal.com
           athepot@cpmlegal.com
           bdanitz@cpmlegal.com
           jdallal@cpmlegal.com
           Nanci Eiko Nishimura
           Andrew F. Kirtley
           Anya N. Thepot
           Brian Danitz
           James Gerard Beebe Dallal
           Cotchett Pitre & McCarthy, LLP
           840 Malcolm Road, Suite 200
           Burlingame, CA 94010
           Attorneys for Franklin EWC, Inc. and Kathy Franklin

   French Laundry Partners, LP d/b/a The French Laundry et al v. Hartford Fire Insurance
    Company et al, No. 3:20-cv-04540 (N.D. Cal.)

           Via email:
           sgerien@dpf-law.com
           pcarey@dpf-law.com
           J. Scott Gerien
           Paul G. Carey
           Dickenson Peatman & Fogarty
           1455 First Street, Suite 301
           Napa, CA 94559
           Attorneys for French Laundry Partners, LP d/b/a The French Laundry, KRM, Inc.
           d/b/a Thomas Keller Restaurant, Yountville Food Emporium, LLC d/b/a Bouchon
           Bistro


                                            9
     Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 10 of 26



           Via email:
           vperdue@mccormaclaw.com
           Valorie R. Perdue
           McCormac & Associates
           2858 Diamond Street
           San Francisco, CA 94131
           Attorneys for French Laundry Partners, LP d/b/a The French Laundry, KRM, Inc.
           d/b/a Thomas Keller Restaurant, Yountville Food Emporium, LLC d/b/a Bouchon
           Bistro

           Via email:
           dmatthews@thematthewslawfirm.com
           David P. Matthews
           Matthews and Associates
           2905 Sackett Street
           Houston, TX 77098
           Attorneys for French Laundry Partners, LP d/b/a The French Laundry, KRM, Inc.
           d/b/a Thomas Keller Restaurant, Yountville Food Emporium, LLC d/b/a Bouchon
           Bistro

           Via email:
           jennifer@gmhatlaw.com
           john@gmhatlaw.com
           Jennifer Perez
           John William Houghtaling, II
           Gauthier Murphy and Houghtaling
           3500 North Hullen Street
           Metairie, LA 70002
           Attorneys for French Laundry Partners, LP d/b/a The French Laundry, KRM, Inc.
           d/b/a Thomas Keller Restaurant, Yountville Food Emporium, LLC d/b/a Bouchon
           Bistro


           Via email:
           jason.dooley@countyofnapa.org
           Jason Michael Dooley
           Deputy County Counsel
           1195 Third Street
           Suite 301
           Napa, CA 94559
           Attorneys for Karen Relucio

   Gabriella’s LLC et al v. The Hartford Insurance Group et al, No. 3:20-cv-07799 (D.N.J.)

           Via email:
           mdicicco@briellelaw.com
           mdicicco@maggslawnj.com
                                          10
     Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 11 of 26



           James A. Maggs
           Michael M. DiCicco
           Maggs & McDermott, LLC
           3349 Highway 138 Building C, Suite D
           Wall, NJ 07719
           Attorneys for Gabriella’s LLC, Patricia’s of Holmdel, LLC, and OEK NJ LLC
           d/b/a Over Easy Kitchen

           Via email:
           sdeluca@maggslawnj.com
           Stephanie L. DeLuca
           Maggs & McDermott, LLC
           3349 Highway 138 Building C, Suite D
           Wall, NJ 07719
           Attorneys for Gabriella’s LLC, Patricia’s of Holmdel, LLC, OEK NJ LLC d/b/a
           Over Easy Kitchen, and Over Easy LLC d/b/a Over Easy Kichen

           Via email:
           dbloch@fbzlaw.com
           David J. Bloch
           Farber, Brocks & Zane, LLP
           765 Oak Avenue
           Westfield, NJ 07090
           Attorney for Utica First Insurance Company

   Good Times Barbershop et al v. The Hartford Financial Services Group, Inc. et al, No.
    3:20-cv-01403 (S.D. Cal.)

           Via email:
           ambere@haelaw.com
           Amber Lee Eck
           Haeggquist & Eck, LLP
           225 Broadway, Suite 2050
           San Diego, CA 92101
           Attorneys for Good Times Barbershop and Ravive Health and Vitality, LLC

   Gregory DeFelice DMD, LLC v. Hartford Financial Services Group, Inc. et al, No. 1:20-
    cv-08158 (D.N.J.)

           Via email:
           gspizer@anapolweiss.com
           rhurd@anapolweiss.com
           Gregory S. Spizer
           Ryan D. Hurd
           Anapol Weiss
           One Logan Square

                                          11
     Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 12 of 26



           130 North 18th Street
           Suite 1600
           Philadelphia, PA 19103
           Attorneys for Gregory DeFelice DMD, LLC

   Hair Perfect International, Inc. v. Sentinel Insurance Company, Limited, No. 2:20-cv-
    03729 (C.D. Cal.)

           Via email:
           nmh@johnstonhutchinson.com
           tjj@johnstonhutchinson.com
           Nicholas M. Hutchinson
           Thomas J. Johnston
           Johnston and Hutchinson LLP
           350 South Grand Avenue Suite 2220
           Los Angeles, CA 90071
           Attorneys for Hair Perfect International, Inc.

           Via email:
           jshin@kneafseyfirm.com
           kdreibholz@kneafseyfirm.com
           skneafsey@kneafseyfirm.com
           Joshua Shin
           Kurt A. Dreibholz
           Sean M. Kneafsey
           The Kneafsey Firm
           800 Wilshire Boulevard Suite 710
           Los Angeles, CA 90017
           Attorneys for Hair Perfect International, Inc.

           Via email:
           miriah@ammonslaw.com
           patrick.luff@ammonslaw.com
           Miriah A. Soliz
           Patrick A. Luff
           The Ammons Law Firm LLP
           3700 Montrose Boulevard
           Houston, TX 77006
           Attorneys for Hair Perfect International, Inc.

           Via email:
           rs@glaserweil.com
           Robert Leslie Shapiro
           The Law Offices of Robert L. Shapiro
           10250 Constellation Boulevard 19th Floor
           Los Angeles, CA 90067

                                            12
     Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 13 of 26



           Attorneys for Hair Perfect International, Inc.

   Hais, Hais, and Golberger, P.C., No. 4:20-cv-00919 (E.D. Mo.)

           Via email:
           dsmm001@aol.com
           Alan S. Mandel
           Mandel and Mandel LLP
           1010 Market Street
           Suite 850
           St. Louis, MO 63101
           Attorneys for Hais, Hais, and Goldberger, P.C.

   Hamilton Jewelry LLC v. Twin City Fire Insurance Company et al., No. 8:20-cv-02248
    (D. Md.)

           Via email:
           cllafon@gmail.com
           Christopher Larry LaFon
           The Veritas Law Firm
           1225 19th Street NW
           Suite 320
           Washington, DC 20036
           Attorneys for Hamilton Jewelry LLC d/b/a CF Brandt Jewelers & Jewelry Place
           By The Bay

           State of Maryland
           c/o Brian E. Frosh, Esq.
           Attorneys General for the State of Maryland
           200 St. Paul Place
           Baltimore, MD 21202

   Harvest Hospitalities, Inc. et al v. The Hartford Financial Services Group, Inc. et al, No.
    3:20-cv-10171 (D.N.J.)


           Via email:
           dms@shafkowitzlaw.com
           David M. Shafkowitz
           Law Offices of David M. Shafkowitz
           16 Sunset Avenue
           Chalfont, PA 18914
           Attorneys for Harvest Hospitalities, Inc., Harvest 2017, Inc., Harvest 2051, Inc.,
           and Harvest 2085, Inc.

   J & H Lanmark, Inc. v. Twin City Fire Insurance Company et al, No. 5:20-cv-00333
    (E.D. Ky.)
                                            13
     Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 14 of 26



          Via email:
          jpeterson@goldenlawoffice.com
          kcollins@goldenlawoffice.com
          Justin Peterson
          Kellie Marie Collins
          Golden Law Office, PLLC
          771 Corporate Drive
          Suite 800
          Lexington, KY 40503
          Attorneys for J & H Lanmark, Inc.

          Via email:
          latasha.buckner@ky.gov
          laurac.tipton@ky.gov
          La Tasha Buckner
          Laura Crittenden Tipton
          Office of the Governor KY
          General Counsel
          700 Capitol Avenue
          Suite 106
          Frankfort, KY 40601
          Attorneys for Hon. Andy Beshear

          Via email:
          jacob.walbourn@ky.gov
          Kentucky Department of Public Advocacy - 218
          500 Mero Street
          218NC
          Frankfort, KY 40601
          Attorneys for Hon. Andy Beshear

          Hon. Michael G. Adams
          Secretary of State of the Commonwealth of Kentucky
          700 Capital Avenue, Suite 152
          Frankfort, KY 40601


   J Bells LLC v. Sentinel Insurance Company Limited, No. 3:20-cv-05820 (W.D. Wash.)

          Via email:
          shannon@theloydlawfirm.com
          Shannon E. Loyd
          The Loyd Law Firm PLLC
          12703 Spectrum Dr Ste 201
          San Antonio, TX 78249
          Attorneys for J Bells LLC d/b/a Bishops Cuts and Colors


                                         14
     Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 15 of 26



           Via email:
           lance@lanceloyd.com
           Lance Loyd
           Lance Loyd Attorneys At Law
           PO Box 77
           Fox Island, WA 98333
           Attorneys for J Bells LLC d/b/a Bishops Cuts and Colors

   Jeffrey Dressel v. Hartford Insurance Company of the Midwest, Inc., No. 1:20-cv-02777
    (E.D.N.Y.)

           Via email:
           wpinilis@consumerfraudlawyer.com
           PinilisHalpern, LLP
           160 Morris St
           Morristown, NJ 07960
           Attorneys for Jeffrey M. Dressel, D.D.S., P.C. d/b/a South Brooklyn Dentist

           Via email:
           john@talentrights.law
           John Vincent Golaszewski
           Casas Law Firm, P.C.
           1740 Broadway
           Ste 15th Floor
           New York, NY 10019
           Attorneys for Jeffrey M. Dressel, D.D.S., P.C. d/b/a South Brooklyn Dentist

   John’s Grill, Inc. et al v. The Hartford Financial Services Group, Inc. et al, No. 3:20-cv-
    03610-RS (N.D. Cal.)


           Via email:
           nnishimura@cpmlegal.com
           akirtley@cpmlegal.com
           athepot@cpmlegal.com
           bdanitz@cpmlegal.com
           Nanci Eiko Nishimura
           Andrew F. Kirtley
           Anya N. Thepot
           Brian Danitz
           Cotchett Pitre & McCarthy, LLP
           840 Malcolm Road, Suite 200
           Burlingame, CA 94010
           Attorneys for John’s Grill, Inc. and John Konstin

           Norbay Insurance Services, Inc.
           c/o Luz Elena Melgoza
                                             15
     Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 16 of 26



           1728 Noriega Street
           San Francisco, CA 94122

   Just Your Style Salon, LLC v. The Hartford Financial Services Group, Inc. et al v. The
    Hartford Financial Services Group, Inc et al, No. 3:20-cv-09681 (D.N.J.)

           Via email:
           mdeem@rcshea.com
           Michael J. Deem
           R.C. Shea & Associates PC
           244 Main Street
           P.O. Box 2627
           Toms River, NJ 08754
           Attorneys for Just Your Style Salon, LLC

   Kevin Barry Fine Art Associates v. Sentinel Insurance Company, Limited, No. 3:20-cv-
    04783 (N.D. Cal.)

           Via email:
           aberlin@hansonbridgett.com
           sherman@hansonbridgett.com
           Alexander J. Berline
           Sean Griffin Herman
           Hanson Bridgett LLP
           425 Market Street. 26th Floor
           San Francisco, CA 94105
           Attorneys for Kevin Barry Fine Art Associates

   Kole v. Hartford Financial Services Group et al, No: 2:20-cv-03486 (E.D. Pa.)

           Via email:
           gspizer@anapolweiss.com
           rhurd@anapolweiss.com
           Gregory S. Spizer
           Ryan D. Hurd
           Anapol Weiss
           One Logan Square
           130 North 18th Street
           Suite 1600
           Philadelphia, PA 19103
           Attorneys for Dr. Edward S. Kole

   La Issy, Inc. v. Hartford Casualty Insurance Company, No: 8:20-cv-01878 (M.D. Fl.)

           Via email:
           rhaynes@ligorilaw.com
           Ronald Scott Haynes

                                           16
     Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 17 of 26



           Christopher Ligori & Associates
           117 S. Willow Ave.
           Tampa, FL 33606
           Attorneys for La Issy, Inc.

           Via email:
           jim@lucasmagazine.com
           James Lawrence Magazine
           Lucas Magazine, PLLC
           8606 Government Dr.
           New Port Richey, FL 34654
           Attorneys for La Issy, Inc.

   Lasky Clinic Surgical Ctr., Inc. v. Sentinel Insurance Company, No. 2:20-cv-06949 (C.D.
    Cal.)


           Via email:
           gbentley@bentleymore.com
           mclark@bentleymore.com
           Gregory L. Bentley
           Matthew William Clark
           Bentley and More LLP
           4931 Birch Street
           Newport Beach, CA 92660
           Attorneys for Lasky Clinic Surgical Center, Inc. and Andrew S. Frankel, M.D.,
           FACS

           USI Insurance Services LLC dba USI California Insurance Services LLC
           c/o CT Corporation System
           818 West Seventh Street, Suite 930
           Los Angeles, CA 90017

   Leal, Inc. v. Hartford Financial Services Group, Inc. et al, No. 3:20-cv-00917 (D. Conn.)


           Via email:
           mkindall@ikrlaw.com
           dneedham@ikrlaw.com
           Mark P. Kindall
           Douglas Patrick Needham
           Izard, Kindall & Raabe, LLP
           29 South Main St., Suite 305
           West Hartford, CT 06107
           Attorneys for Leal, Inc.

           Via email:
                                           17
     Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 18 of 26



           ekilpela@carlsonlynch.com
           glynch@carlsonlynch.com
           kiverson@carlsonlynch.com
           Edwin John Kilpela, Jr.
           Gary F. Lynch
           Kelly Iverson
           Carlson Lynch, LLP
           1133 Penn Avenue, 5th Floor
           Pittsburgh, PA 15222
           Attorneys for Leal, Inc.

   Mostre Exhibits, LLC v. Sentinel Insurance Company, Limited, No. 3:20-cv-01332 (S.D.
    Cal.)


           Via email:
           cslimandri@limandri.com
           Charles S. LiMandri
           LiMandri & Jonna LLP
           PO Box 9120
           Rancho Santa Fe, CA 92067
           Attorneys for Mostre Exhibits, LLC

           Via email:
           nvance@klinedinstlaw.com
           Natalie P. Vance
           Klinedinst PC
           801 K Street
           Suite 2100
           Sacramento, CA 95814
           Attorneys for Insurance Office of America, Inc. d/b/a IOA Insurance Services

   Raymond H Nahmad DDS PA RH Nahmad Equities LLC v. Hartford Casualty Insurance
    Company, No. 1:20-cv-22833 (S.D. Fl.)


           Via email:
           danny@propertypeoplelaw.com
           Daniel Moshe Ilani
           The Property People FL PA
           45 SW 9th St
           Apt 1808
           Miami, FL 33130
           Attorneys for Raymond H Nahmad DDS PA RH Nahmad Equities LLC

           Via email:
           daniel@salomonsmith.com
                                          18
     Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 19 of 26



          Daniel Salomon Smith
          Lydecker Diaz
          1221 Brickell Avenue
          Miami, FL 33131
          Attorneys for Raymond H Nahmad DDS PA RH Nahmad Equities LLC

          Via email:
          nicole@propertypeoplelaw.com
          Nicole Sarah Houman
          117 NE 1st Ave
          Unit 15-104
          Miami, FL 33130
          Attorneys for Raymond H Nahmad DDS PA RH Nahmad Equities LLC


   Natty Greene’s Brewing Company, LLC et al v. Traveler’s Casualty Insurance Company
    of America et al, No. 1:20-cv-00437 (M.D.N.C.)


          Via email:
          dbrown@bbflaw.com
          jeff@greensborolawcenter.com
          Andrew H. R. Brown
          Jeffrey K. Peraldo
          Brown, Faucher, Peraldo & Benson, PLLC
          822 N. Elm St., Ste. 200
          Greensboro, NC 27401
          Attorneys for Natty Greene’s Brewing Company, LLC, Natty Greene’s Downtown,
          LLC, EJE, Inc. d/b/a Café Pasta, Natty Greene’s Creekside, LLC d/b/a KAU,
          Jake’s Diner of Wendover, Inc. d/b/a Jake’s Diner, DAAB, Inc. d/b/a Jake’s
          Diner, Jake’s of Drawbridge, Inc. d/b/a Jake’s Diner, Jake’s of Battleground,
          LLC d/b/a Jake’s Diner, Rio Grande #14, Inc. d/b/a Rio Grande Mexican Kitchen,
          Rios, Inc. d/b/a Rio Grande Mexican Kitchen, Rio Grande Friendly, nc. d/b/a Rio
          Grande Mexican Kitchen

          Via email:
          ann@jglawnc.com
          Ann E. Groninger
          Copeley Johnson & Groninger, PLLC
          225 E. Worthington Ave., Ste. 110
          Charlotte, NC 28203
          Attorneys for Natty Greene’s Brewing Company, LLC, Natty Greene’s Downtown,
          LLC, EJE, Inc. d/b/a Café Pasta, Natty Greene’s Creekside, LLC d/b/a KAU,
          Jake’s Diner of Wendover, Inc. d/b/a Jake’s Diner, DAAB, Inc. d/b/a Jake’s
          Diner, Jake’s of Drawbridge, Inc. d/b/a Jake’s Diner, Jake’s of Battleground,
          LLC d/b/a Jake’s Diner, Rio Grande #14, Inc. d/b/a Rio Grande Mexican Kitchen,


                                         19
Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 20 of 26



    Rios, Inc. d/b/a Rio Grande Mexican Kitchen, Rio Grande Friendly, nc. d/b/a Rio
    Grande Mexican Kitchen

    Via email:
    cedwards@edwardskirby.com
    Catharine E. Edwards
    Edwards Kirby, LLP
    3201 Glenwood Avenue, Suite 100
    Raleigh, NC 27612
    Attorneys for Natty Greene’s Brewing Company, LLC, Natty Greene’s Downtown,
    LLC, EJE, Inc. d/b/a Café Pasta, Natty Greene’s Creekside, LLC d/b/a KAU,
    Jake’s Diner of Wendover, Inc. d/b/a Jake’s Diner, DAAB, Inc. d/b/a Jake’s
    Diner, Jake’s of Drawbridge, Inc. d/b/a Jake’s Diner, Jake’s of Battleground,
    LLC d/b/a Jake’s Diner, Rio Grande #14, Inc. d/b/a Rio Grande Mexican Kitchen,
    Rios, Inc. d/b/a Rio Grande Mexican Kitchen, Rio Grande Friendly, nc. d/b/a Rio
    Grande Mexican Kitchen

    Via email:
    gvarga@rc.com
    sroman@rc.com
    Gregory P. Varga
    Stephani A. Roman
    Robinson & Cole LLP
    280 Trumbull Street
    Hartford, CT 06103
    Attorneys for Traveler’s Casualty Insurance Company of America

    Via email:
    cal.adams@wbd-us.com
    jamie.dean@wbd-us.com
    Reid Calwell Adams, Jr.
    James A. Dean
    Womble Bond Dickinson (US) LLP
    One West Fourth Street
    Winston-Salem, NC 27101
    Attorneys for Traveler’s Casualty Insurance Company of America

    Via email:
    andrew.flynt@youngmoorelaw.com
    matt.gray@youngmoorelaw.com
    Andrew P. Flynt
    Matthew J. Gray
    Young Moore and Henderson, P.A.
    POB 31627
    Raleigh, NC 27622
    Attorneys for Frankenmuth Mutual Insurance Company

                                   20
     Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 21 of 26




           Via email:
           afleischer@batescarey.com
           dbuishas@batescarey.com
           eallen@batescarey.com
           Adam H. Fleischer
           David J. Buishas
           Elise D. Allen
           Bates & Carey LLP
           191 N. Wacker Dr., Ste. 2400
           Chicago, IL 60606
           Attorneys for State Automobile Mutual Insurance Company and Republic-
           Franklin Insurance Company


           Via email:
           gray.wilson@nelsonmullins.com
           Grover Gray Wilson
           Nelson Mullins Riley & Scarborough LLP
           380 Knollwood Street
           Suite 580
           Winston-Salem, NC 27103
           Attorneys for State Automobile Mutual Insurance Company and Republic-
           Franklin Insurance Company

           Via email:
           pkshere@huffpowellbailey.com
           Pankaj K. Shere
           Huff Powell & Bailey, PLLC
           3737 Glenwood Ave., Suite 370
           Raleigh, NC 27612
           Attorneys for Republic-Franklin Insurance Company

   Nicholas Addiego Endodontist DMD LLC v. Hartford Financial Services Group, Inc. et
    al, No. 3:20-cv-05932 (D.N.J.)

           Via email:
           gspizer@anapolweiss.com
           rhurd@anapolweiss.com
           Gregory S. Spizer
           Ryan D. Hurd
           Anapol Weiss
           One Logan Square
           130 North 18th Street
           Suite 1600
           Philadelphia, PA 19103
           Attorneys for Nicholas Addiego Endodontist DMD LLC
                                         21
     Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 22 of 26




   Oaklandish, LLC v. Sentinel Insurance Company Ltd., No. 4:20-cv-04856 (N.D. Cal.)


           Via email:
           ehg@classlawgroup.com
           amz@classlawgroup.com
           amm@classlawgroup.com
           kbm@classlawgroup.com
           mls@classlawgroup.com
           Eric H. Gibbs
           Amy Marie Zeman
           Andre M. Mura
           Karen Barth Menzies
           Michael Lawrence Schrag
           Gibbs Law Group LLP
           505 14th Street, Suite 1110
           Oakland, CA 94612
           Attorneys for Oaklandish, LLC

           Via email:
           sal@classlawgroup.com
           Steven Augustine Lopez
           Girard Gibbs LLP
           505 14th Street, Suite 1110
           Oakland, CA 94612
           Attorneys for Oaklandish, LLC

   Park Avenue Oral and Facial Surgery, P.C. v. The Hartford Financial Services Group et
    al, No: 1:20-cv-05407 (S.D.N.Y.)

           Via email:
           cvandekieft@ghvlaw.com
           Christopher Matthew Van de Kieft
           Gitlin, Horn and Van De Kieft LLP
           2095 Broadway, Suite 407
           New York, NY 10023
           Attorneys for Park Avenue Oral and Facial Surgery, P.C.


   Preferred Dental Center PC v. Twin City Fire Insurance Company, No. 5:20-cv-00837
    (W.D. Tx.)

           Via email:
           shannon@theloydlawfirm.com
           Shannon E. Loyd
           The Loyd Law Firm PLLC

                                           22
     Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 23 of 26



           12703 Spectrum Dr Ste 201
           San Antonio, TX 78249
           Attorneys for Preferred Dental Center PC

           Eric Randall Franklin
           3600 Wiseman Blvd.
           San Antonio, TX 78251-4323

   Rhonda Wilson et al v. The Hartford et al, No: 2:20-cv-03384 (E.D. Pa.)

           Via email:
           rhwilson@philly-attorney.com
           Rhonda Hill Wilson
           Law Office of Rhonda Hill Wilson, P.C.
           1500 John F. Kennedy Blvd.
           Two Penn Center, Suite 820
           Philadelphia, PA 19102
           Attorneys for Rhonda Hill Wilson and The Law Office of Rhonda Hill Wilson,
           P.C.

           Via email:
           liesec@whiteandwilliams.com
           penchanskym@whiteandwilliams.com
           Christopher P. Leise
           Marc Penchansky
           White & Williams LLP
           1800 One Liberty PL
           1650 Market Street
           Philadelphia, PA 19103
           Attorneys for USI Insurance Services, LLC

   Roy Johnson et al v. The Hartford Financial Services Group, Inc. et al, No. 1:20-cv-
    02000 (N.D. Ga.)

           Via email:
           bevis@barneslawgroup.com
           meliski@barneslawgroup.com
           John Raymond Bevis
           Mark Davis Meliski
           The Barnes Law Group, LLC
           31 Atlanta Street
           Marietta, GA 30060
           Attorneys for Roy H. Johnson, DDS and Windy Hill Dentistry, LLC

           Via email:
           roy@barneslawgroup.com
           Roy E. Barnes
                                           23
     Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 24 of 26



           The Barnes Law Group, LLC
           31 Atlanta Street
           Marietta, GA 30060
           Attorneys for Roy H. Johnson, DDS, Windy Hill Dentistry, LLC, and DDS P.C. D.
           Casey Hart

   Salon Dare, Inc. v. Sentinel Insurance Company, Ltd et al, No. 3:20-cv-09616 (D.N.J.)

           Via email:
           Mark.gabriel@lyonspc.com
           Mark Thomas Gabriel
           Lyone & Associates PC
           76 East Main Street
           2nd Floor
           Somerville, NJ 08876
           Attorneys for Salon Dare, Inc.

   Seattle Gymnastics Academy Inc v. Sentinel Insurance Company Ltd, No. 2:20-cv-00884
    (W.D. Wash.)

           Via email:
           carolyn.mount@millernash.com
           tristan.swanson@millernash.com
           Carolyn A. Mount
           Tristan Noel Swanson
           Miller Nash Graham & Dunn LLP (SEA)
           2801 Alaskan Way
           Ste 300 Pier 70
           Seattle, WA 98121
           Attorneys for Seattle Gymnastics Academy Inc.

           Via email:
           seth.row@millernash.com
           Seth H. Row
           Miller Nash Graham & Dunn LLP (Portland)
           111 SW 5th Ave
           3400 U.S. Bancorp Tower
           Portland, OR 97204
           Attorneys for Seattle Gymnastics Academy Inc.


   Taq Willow Grove, LLC v. Twin City Fire Insurance Company et al, No. 2:20-cv-03863
    (E.D. Pa.)

           Via email:
           anechemia@mwm-law.com
           rwilliams@mwm-law.com

                                            24
     Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 25 of 26



           Ashley Soble Nechemia
           Robert W. Williams
           Mattleman, Weinroth & Miller, P.C.
           401 Route 70 E, Suite 100
           Cherry Hill, NJ 08034
           Attorneys for Taq Willow Grove, Inc.


   The Kirkland Group, Inc. v. Sentinel Insurance Group Ltd., No. 3:20-cv-00496 (S.D.
    Miss.)

           Via email:
           tbullock@thesandersfirm.com
           Tina M. Bullock
           Sanders Phillips Grossman Bullock, PLLC
           3060 Peachtree Road, NW, Suite 1150
           Atlanta, GA 30305
           Attorneys for The Kirkland Group


   Tony Williams Dance Center LLC v. Hartford Fire Insurance Company, No. 1:20-cv-
    11312 (D. Mass.)

           Via email:
           skarpel@zeklawfirm.com
           Samuel Karpel
           Zilberberg Einhorn Karpel, P.C.
           66 Split Rock Road
           Syosset, NY 11791
           Attorneys for Tony Williams Dance Center LLC



                                        Respectfully submitted,

                                        /s/ Sarah D. Gordon _______________
                                        Sarah D. Gordon
                                        STEPTOE & JOHNSON LLP
                                        1330 Connecticut Avenue, N.W.
                                        Washington, D.C. 20036
                                        (202) 429-8005
                                        sgordon@steptoe.com

                                        Counsel for The Hartford Financial Services
                                        Group, Inc., Hartford Fire Insurance Company,
                                        Sentinel Insurance Company, Ltd., Hartford
                                        Casualty Insurance Company, Hartford

                                          25
Case CAN/3:20-cv-04466 Document 2 Filed 08/28/20 Page 26 of 26



                            Underwriters Insurance Company, Twin City Fire
                            Insurance Company, Trumbull Insurance Company,
                            Property & Casualty Insurance Company of
                            Hartford, Pacific Insurance Company, Ltd., New
                            England Insurance Company, New England
                            Reinsurance Corporation, Hartford Insurance
                            Company of Illinois, Hartford Accident &
                            Indemnity Company, Hartford Insurance Company
                            of the Midwest, Hartford Insurance Company of the
                            Southeast, and Hartford Lloyd’s Insurance
                            Company




                              26
